11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

Montie Pitts,                                   * From the County Court at
                                                  Law No. 2 of Taylor County,
                                                  Trial Court No. 6362.

Vs. No. 11-17-00345-CV                          * January 11, 2018

ARMC, L.P. d/b/a Abilene Regional               * Per Curiam Memorandum Opinion
Medical Center,                                   (Panel consists of: Willson, J.,
                                                  Bailey, J., and Wright, S.C.J.,
                                                  sitting by assignment)

         This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Montie
Pitts.